DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. [FP 8.33 nonstatutory ODP].

Claims 1-9 of U.S. Patent No. 10,706,000 contain every element of claims 1 and 11 of the instant application and as such anticipate claims 1, 8, 9, 11, 18, and 19 of the anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1, 8, 9, 11, 18, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,706,000.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a : 
a) Specification does not disclose wherein the control unit determines whether the memory card supports the PCIe interface by sending a secure digital (SD) command complying with an SD protocol to the memory card. Rather, applicant relies on the prior art [e.g., “Physical Layer Specification of the SD specification” in page 5, paragraph 0022 in the specification of the instant application]. Further, the Physical Layer Specification of the SD specification version 6.0 does not have the supports, either. 
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. How does the control unit know a memory card supports the PCIe interface among more than two or tens of different possible protocol interfaces of a memory card by sending the SD command? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 7, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al [US 2014/0173159 A1].
	As to claims 1 and 11, Tsai et al teach a device [e.g., adapter 1 in fig. 1], coupled between a processing unit and a memory card slot and used for accessing a memory card [e.g., Main Body 2, ExpressCard slot 10 in fig. 1; “Many electronic devices, such as computers, have a number of different peripheral component interconnect (PCI) slots, such as a PCI slot and a PCI-E (PCI Express) slot” in paragraph 0004], the device comprising:
a selection unit [e.g., PCI-E port 20 in fig. 1];
a data transmission path between the selection unit and the memory card slot [e.g., the path connecting PCI-E port 20, Data conversion unit 30, Switch unit 40, and ExpressCard slot 10 via in fig. 1]; 
a Peripheral Component Interconnect Express (PCIe) data transmission path between the selection unit and the memory card slot [e.g., the path connecting PCI-E port 20, Switch unit 40, and ExpressCard slot 10 via in fig. 1]; 
a memory card access unit [e.g., Data conversion unit 30 in fig. 1], disposed on the data transmission path and configured to access the memory card and to provide data format conversion between a transmission interface and a PCIe interface; and 
a control unit [e.g., Detection unit 50 in fig. 1], coupled to the memory card access unit and the selection unit; 
wherein the control unit is used for determining whether the memory card supports the PCIe interface; 

controlling the selection unit to connect the processing unit and the memory card through the data transmission path rather than the PCIe data transmission path when the memory card does not support the PCIe interface [e.g., “The detection unit 50 also controls the switch unit 40 to establish a connection between the PCI-E slot 10 and the data conversion unit 20 when it is detected that the ExpressCard 200 includes the USB port, namely, that the ExpressCard 200 is the type of ExpressCard 200 with the USB port” in paragraph 0015].
As to claims 7 and 17, Tsai et al teach wherein the processing unit is not electrically coupled to the data transmission path and the PCIe data transmission path at the same time [e.g., “The detection unit detects the type of ExpressCard which is inserted and controls the switch unit to connect the ExpressCard slot either to the PCI-E port or to the data conversion unit as required” in Abstract].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al [US 2014/0173159 A1] in view of Pinto et al [US 2011/0072185 A1].
	As to claims 2 and 12, though Tsai et al teach wherein the transmission interface is a USB interface, Tsai et al do not explicitly teach, however Pinto et al teach wherein the transmission interface is a secure digital (SD) interface, a multimedia card (MMC) interface or an embedded MMC (eMMC) interface [e.g., “The present disclosure is relevant to various types of mass storage devices such as memory cards, SD-driven flash memory cards, flash storage devices, USB Flash Drives (‘UFDs’), MultiMedia Card (‘MMC’), Secure Digital (‘SD’), miniSD, and microSD, and so on” in paragraph 0076]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Pinto et al’s teaching above in order to increase adaptability in addition to the USB interface of Tsai et al.
As to claims 3 and 13, as such above, Tsai et al teach the control unit somehow detects either the memory card supporting a first protocol interface [e.g., PCIe protocol interface] or the memory card supporting a second protocol interface [e.g., USB protocol interface] among two protocol interfaces in order to adapt the memory card with a supported protocol interface detected, Tsai et al do not explicitly teach the details of 
As to claims 4 and 14, the combination of Tsai et al and Pinto et al teaches wherein the selection unit is a multiplexer, and the control unit controls the multiplexer not to connect the processing unit with the memory card through the data transmission path when a response to the SD command indicates that the memory card supports the PCIe interface [e.g., “When the detection unit 50 detects that the type of the ExpressCard 200 connected to the PCI-E slot 10 is the ExpressCard 200 including the PCI-E port, the detection unit 50 turns on all of the first channel switches 41 and turns off all of the second channel switches 41.  Thus, a connection between the PCI-E slot 10 and the PCI-E port 20 is established, and a connection between the PCI-E slot 10 and the data conversion unit 30 is cut off” in paragraph 0020 of Tsai et al; “Bridge 250 can be either in a ‘transparent’ state or in a ‘conversion’ state, depending on the type of protocol that host processor 210 uses and on the type of protocol that removable storage device 260 uses” in paragraph 0040 of Pinto et al].
As to claims 5 and 15, the combination teaches wherein the selection unit is a multiplexer, and the control unit controls the multiplexer not to connect the processing unit with the memory card through the PCIe data transmission path when a response to the SD command indicates that the memory card does not support the PCIe interface [e.g., “When the detection unit 50 detects that the type of the ExpressCard 200 connected to the PCI-E slot 10 is the ExpressCard 200 including the USB port, the detection unit 50 turns on all of the second channel switches 41 and turns off all of the first channel switches 41.  Thus, any connection between the PCI-E slot 10 and the 
As to claims 6 and 16, the combination teaches wherein when a response to the SD command indicates that the memory card does not support the PCIe interface, the control unit controls the memory card access unit to be added as a PCIe peripheral of the processing unit via PCIe hot plug [e.g., “When the detection unit 50 detects that the type of the ExpressCard 200 connected to the PCI-E slot 10 is the ExpressCard 200 including the USB port, the detection unit 50 turns on all of the second channel switches 41 and turns off all of the first channel switches 41.  Thus, any connection between the PCI-E slot 10 and the PCI-E port 20 is cut off, and a connection between the PCI-E slot 10 and the data conversion unit 30 is established” in paragraph 0021 of Tsai et al; “Bridge 250 can be either in a ‘transparent’ state or in a ‘conversion’ state, depending on the type of protocol that host processor 210 uses and on the type of protocol that removable storage device 260 uses” in paragraph 0040, fig. 4 of Pinto et al].
As to claims 8 and 18, though Tsai et al teach wherein the control unit controls the selection unit to select the PCIe data transmission path as a default data transmission path to the selection unit independent of insertion or no insertion of the memory card into the memory card slot [e.g., “In another embodiment, the switch unit 40 includes a number of single-pole double-throw (SPDT) switches (not shown), common terminals of the SPDT switches are connected to the pins of the PCI-E slot 10, 
As to claims 9 and 19, though Tsai et al teach wherein the control unit controls the selection unit to have to select either the data transmission path or the PCIe data transmission path independent of insertion or no insertion of the memory card into the memory card slot [e.g., “In another embodiment, the switch unit 40 includes a number of single-pole double-throw (SPDT) switches” in paragraph 0022], Tsai et al do not explicitly teach, however Pinto et al teaches wherein the control unit controls the selection unit to select a data transmission path when there is no memory card inserted in the memory card slot [e.g., “In this implementation, card protocol detector 1820 initially communicates 1860 with storage device 1870 by using the slow storage device protocol in order to read configuration information from storage device 1870” in paragraph 0071;  “In order to initiate the process of protocol detection there is a need to determine whether a storage device e is connected to the bridge. …  If an attempt to communicate with a presumably connected storage device fails, card protocol detector 1820 determines that a storage device is not connected to socket 1880” in paragraph 0073]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Pinto et al’s teaching above including the connection of the selection unit even in case of no memory card inserted in order to increase feasibility for the multiplexor operation [e.g., single-pole-double-throw (SPDT) switches should connect one of two data paths] of Tsai et al, or as a design choice, and/or to increase flexibility in provisioning the slow legacy SD backward compatibility path of Pinto et al rather than faster protocol interface path, such as UFS, UHS-II of Pinto et al and PCIe of Tsai et al.
As to claims 10 and 20, the combination teaches wherein when there is no memory card inserted in the memory card slot, the control unit removes the memory card access unit from a PCIe peripheral of the processing unit via PCIe hot plug [e.g., “In another implementation, storage device 1870 is connected to the bridge via a socket 1880.  As explained above in connection with the ring topology, if a device is removed from the ring's loop, it is imperative that the removed device be bypassed in order not to break the loop” in paragraph 0073, fig. 6 of Pinto et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al [US 2006/0212640 A1] teach that a device, coupled between a processing unit and a memory card slot, multiple memory card access units for the memory card supporting PCIe interface, USB interface, MMC interface, SD interface, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/29/2021